Name: Regulation (EEC) No 2716/75 of the Commission of 24 October 1975 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 75 Official Journal of the European Communities No L 276/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 2716/75 OF THE COMMISSION of 24 October 1975 amending Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts that the monetary compensatory amounts shall be altered for all product sectors if the change referred to in Article 3 of the Regulation referred to above occurs in relation to the rates applicable with effect " from that date ; Whereas, as between the United Kingdom and Ireland, the application of those rates would result in the application of monetary compensatory amounts calculated on the basis of rates which do not differ significantly from one another; whereas in these circumstances the absence of compensatory amounts is not likely to cause disturbances in trade between those two Member States in the agricultural products in question ; whereas it can therefore be provided that no monetary compensatory amount is to be levied or granted in trade between those two States ; whereas, however this measure can apply only from the dates laid down for the entry into effect of the rates in question; whereas Regulation (EEC) No 1380/75 (4) laying down detailed rules for the application of monetary compensatory amounts should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the Opinions of the Management Committees for Wine, Cereals, Pigmeat, Poultrymeat and Eggs, Sugar, Milk and Milk Products and Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 974/71 (*) of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States, as last amended by Regulation (EEC) No 475/75 (2), and in particular Article 6 thereof; Whereas, by Council Regulation (EEC) No 475/75 of 27 February 1975 on the exchange rates to be applied in agriculture, as last amended by Regulation (EEC) No 2638/75 (3 ), new representative rates were fixed for the Irish pound and the pound sterling ; whereas those rates come into effect in principle on 27 October 1975, except in the case of products of the cereals sector, for which the new rate will not come into effect until 1 July 1976 as regards common wheat, or until 3 November 1975 as regards other products of that sector, and of products of the beef and veal sector, for which the new rates are to come into effect on 5 January 1976; Whereas, because of these differences in the dates on which the new rates are to take effect, it is possible that the change referred to in Article 3 of Regulation (EEC) No 974/71 may occur only in relation to the rates applicable with effect from 27 October 1975 ; whereas for practical reasons and to achieve uniformity in the calculation of monetary compensatory amounts it is appropriate to provide HAS ADOPTED THIS REGULATION: Article 1 The following paragraphs are added to Article 5 of Regulation (EEC) No 1380/75 : (*) OJ No L 106, 12. 5 . 1971, p. 1 . (  ) OJ No L 52, 28. 2. 1975, p. 28. ( ») OJ No L 269, 18. 10. 1975, p. 1 . ( «) OJ No L 139, 30. 5 . 1975, p. 37. No L 276/2 Official Journal of the European Communities 27. 10. 75 'If, during such period as the representative rates for the Irish pound and the pound sterling vary according to the product concerned, it appears that, as a result of the application of those of the new rates as specified in Regulation (EEC) No 475/75 which are applicable with effect from 27 October 1975, an alteration in the monetary compensatory amounts , is required pursuant to Article 3 of Regulation (EEC) No 974/71 , then such alteration shall be made in respect of all products and shall be calculated for each product by reference to the change recorded in respect of the rate applicable to that product. The monetary compensatory amounts shall not be altered if the change referred to in Article 3 of Regulation (EEC) No 974/71 occurs only in relation to the representative rates for the Irish pound and the pound sterling applicable before 27 October 1975'. '3 . No monetary compensatory amount shall be granted or levied in trade between Ireland and the United Kingdom. Each of those two Member States shall take all necessary measures to ensure that the monetary compensatory amount is levied in all cases where the product is not marketed in the other. However, the foregoing subparagraphs shall apply only with effect from :  3 November 1975 as regards products of the cereals sector,  5 January 1976 as regards products of the beef and veal sector,  1 July 1976 as regards common wheat and as regards products, as specified in the relevant Regulation fixing the monetary compensatory amounts, the monetary compensatory amount for which is derived from that for common wheat.' Article 3 This Regulation shall enter into force on 27 October 1975 . Article 2 The following paragraph 3 is added to Article 9 of Regulation (EEC) No 1380/75 : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1975 . For the Commission P. J. LARDINOIS Member of the Commission